Citation Nr: 9916621	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the left upper extremity and hand, as secondary 
to the service connected gunshot wound, muscle group V, left 
(major) arm, to include the issue of whether a timely notice 
of disagreement was filed.

2.  Entitlement to an increased rating for residuals of 
gunshot wound, muscle group V, left (major) arm, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a compensable rating for scar, residual of 
gunshot wound, muscle group V, left (major) arm.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
June 1946.

By a May 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
denied a rating in excess of 30 percent for the veteran's 
service-connected residuals of injury, left arm, muscle group 
V (major).  In May 1996, the Board of Veterans' Appeals 
(Board) received medical records pertaining to the veteran's 
left arm, which the RO subsequently construed as a notice of 
disagreement with the May 1995 rating decision.  A statement 
of the case was issued in July 1996 and the veteran perfected 
his appeal in August 1996.

In December 1997, the Board remanded the veteran's claim for 
additional development.  By a December 1998 rating decision, 
the RO denied service connection for a neurological condition 
of the left upper extremity and hand as secondary to the 
service connected disability of muscle group V left (major) 
arm.  By the same rating decision, the RO granted service 
connection for scar, residuals of muscle injury group V, left 
(major) arm, and assigned a noncompensable rating for this 
disability effective from December 1994.  In February 1999, 
the veteran's representative wrote as follows:  "The veteran 
has submitted the attached correspondence as a formal Notice 
of Disagreement to rating action of 12-17-98 in it's [sic] 
denial of service connection for a neurological condition, 
left upper extremity and hand; and although granting service 
connection for his scar on the same extremity it was done at 
a 0%".  A statement of the case, concerning only the issue 
of the disability rating for the veteran's service connected 
scar, was issued in March 1999.  The veteran perfected his 
appeal on this issue in April 1999.

In a January 1999 supplemental statement of the case, the RO 
confirmed the 30 percent rating for residuals of injury, left 
arm, muscle group V (major). 



REMAND

The veteran essentially contends that his residuals of 
gunshot wound, left (major) 
arm, muscle group V, including scarring, are more severely 
disabling than reflected by the rating assigned by the RO.  
The veteran also contends that he has a neurological 
condition secondary to his service connected gunshot wound 
residuals.

As noted in the introduction, by a December 1998 rating 
decision, the RO denied service connection for a neurological 
condition of the left upper extremity and hand as secondary 
to the service connected disability of muscle group V left 
(major) arm.  The veteran, through his representative, 
indicated disagreement with this determination in February 
1999.  To date, the RO has not issued a statement of the case 
on this issue.  The resolution of this issue is considered to 
be "inextricably intertwined" with the pending claims, and 
it must be properly adjudicated prior to a final order with 
respect to the pending claim.  Harris v. Derwinski, 1 
Vet.App. 180 (1991).

Specifically, the question arises as to whether a timely 
notice of disagreement was filed concerning the denial of 
service connection for a neurological disability of the left 
upper extremity and hand as secondary to the service 
connected disability of muscle group V left (major) arm.  
This must be addressed by the RO.  If the RO's determination 
is in the affirmative (i.e., that the veteran did, in fact, 
file a timely notice of disagreement), then appropriate 
adjudicative development should follow.  

The action requested should include providing the veteran 
another VA neurological examination.  In this regard, the 
claims folder was not provided to the neurological examiner 
in June 1998.  In an addendum dictated in September 1998, the 
physician reported that the neurological disabilities of the 
left upper extremity were not aggravated by the service 
connected muscle wound.  However, the examiner did not 
express an opinion as to whether the neurological 
disabilities were etiologically related to the service 
connected muscle wound.  Moreover, he did not give any 
reasons or bases for his determination.  As such, an 
additional opinion should be requested from another 
neurological examiner.  

Despite the fact that the veteran's claim for increased 
rating has been remanded once before, the Board concludes 
that another examination is necessary to ensure compliance 
with the mandates set forth in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In that case, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

In this case, VA examinations were conducted in June 1998 and 
October 1998.  However, the examination reports do not fully 
satisfy the mandates set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Specifically, neither examiner indicated 
whether pain could significantly limit functional ability of 
the veteran's left arm during flare-ups or when the left arm 
is used repeatedly over time.  Moreover, neither examiner 
discussed the scarring on the veteran's left arm, although 
this was specifically requested in the Board's remand. 

In a recently issued decision, the Court held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the absence of the necessary information 
detailed above, a new examination is required.

Further, although he has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the veteran has made reference 
to.  Littke v. Derwinski 1 Vet. App. 90 (1990).  The most 
recent treatment records concerning the veteran were 
associated with the claims file in May 1998.  To ensure that 
the veteran's claim will receive a fully informed evaluation, 
clinical data relating to the veteran obtained since May 1998 
should also be acquired and reviewed.

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should determine whether a 
timely notice of disagreement was filed 
in relation to the December 1998 denial 
of service connection for a neurological 
disability of the left upper extremity 
and hand as secondary to the service 
connected disability of muscle group V 
left (major) arm.  

2.  If the determination regarding the 
timeliness of the notice of disagreement 
is adverse to the veteran, he and his 
representative should be furnished with a 
Statement of the Case regarding this 
timeliness issue and given a reasonable 
opportunity to respond.  

3.  If the RO determines that the veteran 
did file a timely notice of disagreement, 
then a Statement of the Case concerning 
the issue of service connection for a 
neurological condition of the left upper 
extremity and hand as secondary to the 
service connected disability of muscle 
group V left (major) arm should be 
issued, and the veteran should be given a 
reasonable opportunity to perfect his 
appeal.  

4.  Any pertinent VA medical records 
documenting treatment of the veteran's 
left shoulder and arm, subsequent to May 
1998, which have not already been 
associated with the claims file, should 
be obtained and made part of the record.  

5.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his service 
connected left hand arm disability since 
May 1998.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder.  In addition, 
medical treatment records from 1993 
should be requested from Johns Hopkins, 
Union Memorial, and Sinai Hospitals.

6.  The RO should schedule the veteran 
for a special VA orthopedic examination.  
If it is determined that he filed a 
timely notice of disagreement to the 
claim of secondary service connection for 
disabilities of the left upper extremity, 
a neurological examination should also be 
ordered.  The veteran and his 
representative (if any) should be 
notified of the date, time and place of 
the examination(s) in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for any examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
this notification letter should be 
associated with the claims file. 

7.  Following completion of the above 
actions, the veteran should be afforded a 
VA orthopedic examination to determine 
the severity of his service connected 
residuals of gunshot wound, muscle group 
V, left (major) arm, including scarring.  
If the veteran is found to have timely 
appealed the issue of service connection 
for a neurological disability as 
secondary to service connected gunshot 
wound, a special neurological examination 
must also be ordered.  The claims folder, 
including this Remand, must be made 
available to the examiners for review 
before the examinations.  All indicated 
tests and studies should be performed. 

The orthopedic examiner should address 
the following:

a.  The examiner should indicate the 
ranges of motion of the joints of 
the left upper extremity and hand 
and note the normal ranges of 
motion.  The examiner should note 
whether it is at least as likely as 
not that any limitation of motion is 
attributable to the service 
connected residuals of gunshot 
wound, including the associated 
scarring.  If so, the joint(s) 
affected should be specified.

b.  The examiner should determine 
whether the scars resulting from the 
gunshot wound are poorly nourished, 
whether they repeatedly ulcerate, 
whether they are tender or painful 
on objective demonstration or 
whether they limit any part 
affected.  If there is such 
limitation, the part affected should 
be specified as should the actual 
and normal ranges of motion.

c.  The examiner should indicate 
whether any joint affected by the 
gunshot wound exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  These 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's left 
shoulder and/or arm is used 
repeatedly over time.  This 
determination must also be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.
 
e.  Any scars resulting from the 
wounds of the left arm should be 
described in detail, to include 
notation of location, crusting, 
ulceration, edema, and/or 
tenderness.  It should be noted 
whether any such scars are adherent 
and/or painful.  

f.  The examiner should describe the 
severity of any muscle damage 
resulting from the gunshot wound.  

The neurological examination should 
address the following:

The neurological examiner should be 
asked to diagnosis all neurological 
disabilities affecting the left 
upper extremity.  With regard to 
each diagnosed disability, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that each diagnosed 
neurological disability affecting 
the left upper extremity is 
etiologically related to the service 
connected gunshot wound or being 
aggravated by the service connected 
disability.  If being aggravated, 
the degree of aggravation of each 
such disability should be indicated.  
If the physician agrees or disagrees 
with any opinion of record, he 
should give the reasons therefore.  
It is imperative that all indicated 
tests needed to make the 
determinations be accomplished and 
that the claims folder be made 
available to the examiner prior to 
the examination.  

8.  Upon receipt of all examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If any examination is 
inadequate for any reason, the RO should 
return the examination report(s) to the 
examining physician(s) and request that 
all questions be answered.

9.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims pertaining to an 
increased rating for residuals of gunshot 
wound, muscle group V, left (major) arm, 
currently evaluated as 30 percent 
disabling, and for a compensable rating 
for scar, residual of gunshot wound, 
muscle group V, left (major) arm.  The 
supplemental statement of the case should 
include citation to and analysis of both 
the old and new rating criteria 
pertaining to muscle injuries.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record since the last supplemental 
statement of the case, to include 
discussion of DeLuca and the provisions 
of 38 C.F.R. § 3.655, if appropriate.  In 
relation to the veteran's rating for his 
scar, consideration should also be given 
to the recent case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process, 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


